—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated May 15, 1989 (People v Greene, 150 AD2d 604), affirming a judgment of the Supreme Court, Queens County, rendered November 28, 1983, and an order of the same court dated November 22, 1984, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., Sullivan, Balletta and Thompson, JJ., concur.